IN THE
                         TENTH COURT OF APPEALS



                                No. 10-15-00259-CV

      IN RE BRENDA COLLINS AND DENNIS EUGENE COLLINS


                               Original Proceeding



                          MEMORANDUM OPINION


      Relators’ Petition for Writ of Mandamus filed on July 23, 2015, is denied.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed July 30, 2015
OT06